Judgment, Supreme Court, New York County (Shirley Levittan, J.), rendered April 7, 1989, convicting defendant, after a jury trial, of two counts of robbery in the second degree and sentencing him to two concurrent prison terms of 3 to 9 years, unanimously affirmed.
Defendant and accomplices followed the complainant into the subway system and onto a train. At 59th Street, they pushed him off the train and onto the platform, beating him and stealing a gold chain. A witness chased defendant and one accomplice to the street. The police were summoned; defendant was eventually apprehended after a chase, during which a second witness observed defendant stop and discard a gold chain. Under these circumstances, we are satisfied defendant was proved guilty beyond a reasonable doubt, and that his conviction accorded with the weight of the evidence.
*660Given the viciousness of the robbery, and defendant’s criminal history, including the fact that defendant was previously adjudicated a youthful offender in a prior attempted robbery conviction, greater leniency in sentencing was not warranted. Concur—Murphy, P. J., Milonas, Ross, Asch and Rubin, JJ.